United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 00-1753
                                     ___________

United States of America,                 *
                                          *
                    Appellee,             * Appeal from the United States
                                          * District Court for the Eastern
      v.                                  * District of Arkansas.
                                          *
Terrence Brockman,                        *      [UNPUBLISHED]
                                          *
                    Appellant.            *
                                     ___________

                                Submitted: September 13, 2000

                                    Filed: September 19, 2000
                                     ___________

Before RICHARD S. ARNOLD, LAY, and FAGG, Circuit Judges.
                           ___________

PER CURIAM.

       A jury convicted Terrence Brockman of one count of distribution of cocaine base
after Brockman sold cocaine to a confidential informant. Brockman received a 262-
month sentence and now appeals.

      Brockman first contends the district court abused its discretion in admitting into
evidence a pager services contract, arguing the contract contained hearsay upon
hearsay because the source of the information contained in the contract and the
recorder of the information were not the same person. Brockman's contention is
meritless because a sponsoring witness testified at trial that "both the source and
recorder of the information were acting in the regular course of the organization's
business [and so any] hearsay upon hearsay problem [was] excused by the business
records exception to the rule against hearsay." United States v. Turner, 189 F.3d 712,
720 (8th Cir. 1999).

      We also reject Brockman's claim that the district court violated Federal Rule of
Evidence 404(b) by admitting evidence that the confidential informant attempted to buy
cocaine from Brockman on two other occasions within a week of the cocaine purchase
that was charged in the indictment. As the district court concluded, because the
evidence of attempted purchases was:

      'so blended or connected[] with the one[] on trial as that proof of one
      incidentally involves the other[]; or explains the circumstances; or tends
      logically to prove any element of the crime charged,' . . . it is admissible
      as an integral part of the immediate context of the crime charged . . . and
      therefore is not governed by Rule 404(b).

United States v. Bass, 794 F.2d 1305, 1312 (8th Cir. 1986) (quoted case omitted);
accord United States v. Oakie, 12 F.3d 1436, 1441-42 (8th Cir. 1993) ("evidence . . .
explained the circumstances of the charged offense and was not Rule 404(b)
evidence"). Likewise, contrary to Brockman's view, the probative value of this
evidence was not substantially outweighed by any prejudicial effect. See Bass, 794
F.2d at 1312-13.

      We affirm. See 8th Cir. R. 47B.




                                          -2-
A true copy.

      Attest:

               CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                              -3-